             Case 0:21-cv-00013-SWS Document 8 Filed 03/17/21 Page 1 of 3




L. Poe Leggette (Wyoming Bar No. 7-4652)
Mark S. Barron
Alexander K. Obrecht (Wyoming Bar No. 7-5542)
BAKER & HOSTETLER LLP
1801 California Street, Suite 4400
Denver, Colorado 80202
Telephone: 303.861.0600
Facsimile: 303.861.7805
pleggette@bakerlaw.com
mbarron@bakerlaw.com
aobrecht@bakerlaw.com

Attorneys for Petitioner Western Energy Alliance


                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF WYOMING

WESTERN ENERGY ALLIANCE and                 )
PETROLEUM ASSOCIATION OF                    )
WYOMING,                                    )
                                            )
               Petitioners,                 )
                                            )
       v.                                   )      Civil Case No. 0:21-cv-00013-SWS
                                            )
JOSEPH R. BIDEN, Jr., in his official       )
capacity as President of the United States, )
DEB HAALAND, in her official                )
capacity as Secretary of the Interior,      )
and UNITED STATES BUREAU                    )
OF LAND MANAGEMENT,                         )
                                            )
               Respondents.                 )
____________________________________)

      SECOND AMENDED PETITION FOR REVIEW OF GOVERNMENT ACTION

         Petitioners Western Energy Alliance and the Petroleum Association of Wyoming submit

respectfully this petition for review of government action under Local Civil Rule 83.6. On

January 27, 2021, the President of the United States directed the Secretary of the Interior to

suspend indefinitely the federal oil and gas leasing program. On or about February 12, 2021, the



4838-3122-8897.2
             Case 0:21-cv-00013-SWS Document 8 Filed 03/17/21 Page 2 of 3




Secretary added notations on the Bureau of Land Management’s website indicating that all

onshore oil and gas lease sales scheduled for March or April 2021 have been postponed. The

suspension of the leasing program is an unsupported and unnecessary action that is inconsistent

with the Secretary’s statutory obligations. Because the suspension is both arbitrary and

capricious and contrary to law, the Court should find the suspension invalid and set aside the

challenged government action.

         This Court has federal-question jurisdiction under 28 U.S.C. § 1331. Respondent President

Biden is an officer of the United States; Respondent Haaland is an officer of the United States; the

Bureau of Land Management is an entity of the United States Government. The United States has

waived its sovereign immunity under the APA, 5 U.S.C. § 702.

         Submitted respectfully this 17th day of March, 2021,



                                              /s/ L. Poe Leggette
                                              L. Poe Leggette
                                              Mark S. Barron
                                              Alexander K. Obrecht
                                              BAKER & HOSTETLER LLP.
                                              1801 California Street, Suite 4400
                                              Denver, Colorado 80202
                                              Telephone: 303.801.2700
                                              Facsimile: 303.801.2777
                                              Telephone: 303.861.0600
                                              Facsimile: 303.861.7805
                                              pleggette@bakerlaw.com
                                              mbarron@bakerlaw.com
                                              aobrecht@bakerlaw.com


                                              Attorneys for Western Energy Alliance




                                               -2-
4838-3122-8897.2
             Case 0:21-cv-00013-SWS Document 8 Filed 03/17/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 17, 2021, a copy of the foregoing SECOND AMENDED

PETITION FOR REVIEW OF GOVERNMENT ACTION was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

         A true and correct copy was also served by electronic mail on the following party:


Mr. Michael Sawyer, Esq.
Trial Attorney, Natural Resources Section
Environment & Natural Resources Division
United States Department of Justice
michael.sawyer@usdoj.gov



                                                      /s/ L. Poe Leggette
                                                      L. Poe Leggette




                                                -3-
4838-3122-8897.2
